DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Item 39 under “Foreign Patent Documents” listed on the Information Disclosure Statement filed on 2/13/2020 is illegible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “…a composition contained in at least one of the cells, the composition comprising: a blowing agent; and a nucleating agent, the nucleating agent…present in the cell in an amount of from about 0.1wt% to about 3wt% of the composition.” The claim is indefinite because it is unclear if the amount of TFMCB is 
Claim 18 recites that the foam is “in the form of an open cell foam.” The claim is indefinite because it is unclear how the composition can be contained in the cells of the foam when the cells are open cells. It is further unclear how the amount of TFMCB can be controlled to stay within a range of about 0.1wt% to about 3 wt% when the cells are open cells. Open cells allow the passage of materials such as air to freely move throughout the foam structure. As discussed in Maurer et al. (US 2011/0313072), ¶21, “Open cell means that gas in that cell is not so restricted and is able to flow without passing through any polymer cell walls to the atmosphere.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. JP H06-329826. Because JP H06-329826 is in Japanese, the machine-translated English equivalent is cited below and is attached. 
Aoyama et al. teach a foaming agent useful for producing foam, such as polyurethane foam, containing substituted fluorocyclobutane and a hydrocarbon. See abstract. An expressly named example of fluorocyclobutane is 1,1,2-trifluoro-2-trifluoromethylcyclobutane, which is the same compound as 1,2,2-trifluoro-1-trifluoromethylcyclobutane. See ¶20. The ratio of the compound of the invention, which is the fluorocyclobutane such as 1,1,2-trifluoro-2-trifluoromethylcyclobutane to the hydrocarbon is about 5-95% : about 95 to 5%. Examples of hydrocarbon include cyclopentane. See ¶24. 
Additives such as a filler, a colorant, or flame retardant can be added to the foaming agent of Aoyama et al. See ¶45. 
The amount of fluorocyclobutane, of which 1,1,2-trifluoro-2-trifluoromethylcyclobutane is an expressly named example, used in the blowing agent composition of Aoyama overlap the amounts recited in instant claims 1 and 6-8. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Aoyama et al. to use an amount of 1,1,2-trifluoro-2-trifluoromethylcyclobutane which meets the instant claim limitations of instant claims 1 and 6-8 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
While Aoyama does not expressly state that the fluorocyclobutane is a nucleating agent, an identical material is used as the fluorocyclobutane in the blowing agent composition of Aoyama as the 1,2,2-trifluoro-1-trifluoromethylcyclobutane nucleating agent recited in the instant claims. This material will necessarily perform in an identical manner, including performing the intended of function of nucleating agent, by virtue of the same material being used for the same purpose, i.e. blowing agent composition. 
The blowing agent composition of Aoyama is used to produce foams including polystyrene or polyurethane foams. See ¶23. Polystyrene and/or polyurethane meet “foam forming agent” of instant claims 9-13. The blowing agent composition of Aoyama will necessarily form a plurality of polymeric cells having the blowing agent contained therein. Aoyama teaches that the foams formed are rigid. See ¶59. Aoyama teaches that the foams may be closed cell. See ¶51. 
Embodiments of Aoyama comprise a blowing agent comprising the same amounts of materials as the blowing agent of the instant invention. These blowing gent compositions are used in, for example, rigid foams and closed cell foams. Because the same blowing agent is used to produce a plurality of cells in a polymeric foam, the cells within the foam will necessarily have the same amount of blowing agent in them, including the same amount of fluorocyclobutane (of which 1,1,2-trifluoro-2-trifluoromethylcyclobutane is an expressly named example) present in the cells in the embodiments in which the same amount of blowing agent is used. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766